 1                                                             JS-6

 2

 3

 4
                          UNITED STATES DISTRICT COURT
 5
                        CENTRAL DISTRICT OF CALIFORNIA
 6
                                                   Case No. 8:17-CV-02187 (VEB)
 7
     JUAN RAMON OROZCO RAMIREZ,
 8
                            Plaintiff,             JUDGMENT
 9
     vs.
10
     ANDREW M. SAUL, Acting
11   Commissioner of Social Security,

12                          Defendant.

13
           For the reasons set forth in the accompanying Decision and Order, it is hereby
14
     DECREED THAT (1) Plaintiff’s request for an order remanding this case for further
15
     proceedings is GRANTED and the Commissioner’s decision is REVERSED; (2) the
16
     Commissioner’s request for an order affirming the Commissioner’s final decision and
17
     dismissing the action is DENIED; (3) judgment is entered in Plaintiff’s favor and this
18

19

20                                             1

                 JUDGMENT – OROZCO RAMIREZ v SAUL 8:17-CV-02187-VEB
 1   case is REMANDED for calculation of benefits; and (4) this case is CLOSED without

 2   prejudice to a timely application for attorneys’ fees and costs.

 3         DATED this 16th day of September, 2019,

 4                                 /s/Victor E. Bianchini
                                   VICTOR E. BIANCHINI
 5                             UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                              2

                  JUDGMENT – OROZCO RAMIREZ v SAUL 8:17-CV-02187-VEB
